DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Since the RCE filed 01/19/2021 did not include a claim amendment or an applicant’s remarks, the examiner will examine the claims and remarks according to the after final claim amendment filed 01/08/2021.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 02/16/2021 by Applicant’s Attorney, Kourosh Salehi.

The application has been amended as follows:
CLAIMS: 
1. A method for cooling a rolling stock with a liquid coolant, comprising: 
guiding the rolling stock through a working region comprised of a plurality of spray beams oriented and configured to spray the liquid coolant on the rolling stock being guided through the working region; 

using a control unit to set [[setting]] opening positions (si) of valves which are arranged upstream of the spray beams and within the supply line system according to a respective partial flow (fi) through the valves to be applied to the rolling stock by means of each respective spray beam; and 
using the control unit to reduce [[reducing]] a delivery power of the pump and/or reduce a line pressure (p) generated by the pump in the supply line system upstream of the valves [[by the pump]] according to a total flow (F) of the liquid coolant [[, which includes the partial flow (fi),]] to be applied to the rolling stock by spray from all of the spray beams together[[,]] by summing all of the partial flows (fi) through the valves arranged upstream of each of the respective spray beams, 
wherein the control unit further sets the opening positions of the valves arranged upstream of the spray beams to be relatively open wide and reduces the delivery power of the pump and/or the line pressure generated by the pump [[is reduced]] to avoid cavitation of the liquid coolant in each valve at [[its]] the set open position of each valve.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is directed towards a method for cooling a rolling stock with a liquid coolant. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the following limitations in combination with the rest of the limitations of claim 1: 
a method of supplying a liquid coolant to a rolling stock via a plurality of spray beams, wherein a control unit sets opening positions of valves upstream of the spray beams and sets a delivery power and/or line pressure of a pump that supplies the liquid coolant based on a total flow of the liquid coolant through the valves by summing all of the partial flows of the liquid coolant through the valves arranged upstream of the spray beams, wherein the control unit also sets the opening positions of the valves upstream of the spray beams to be relatively open 

Claims 1-2 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729